Name: Commission Decision No 1697/82/ECSC of 30 June 1982 fixing the rates of abatement for the third quarter of 1982 in accordance with Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industryo
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-07-01

 Avis juridique important|31982S1697Commission Decision No 1697/82/ECSC of 30 June 1982 fixing the rates of abatement for the third quarter of 1982 in accordance with Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industryo Official Journal L 191 , 01/07/1982 P. 0042 - 0042++++( 1 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . COMMISSION DECISION NO 1697/82/ECSC OF 30 JUNE 1982 FIXING THE RATES OF ABATEMENT FOR THE THIRD QUARTER OF 1982 IN ACCORDANCE WITH DECISION NO 1696/82/ECSC ON THE EXTENSION OF THE SYSTEM OF MONITORING AND PRODUCTION QUOTAS FOR CERTAIN PRODUCTS OF UNDERTAKINGS IN THE STEEL INDUSTRY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 1696/82/ECSC OF 30 JUNE 1982 ON THE EXTENSION OF THE SYSTEM OF MONITORING AND PRODUCTION QUOTAS FOR CERTAIN PRODUCTS OF UNDERTAKINGS IN THE STEEL INDUSTRY ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 1 ) THEREOF , WHEREAS THE RATES OF ABATEMENT IN RESPECT OF CERTAIN PRODUCTS MUST BE FIXED FOR THE THIRD QUARTER OF 1982 ; ON THE BASIS OF STUDIES CARRIED OUT WITH UNDERTAKINGS AND ASSOCIATIONS OF UNDERTAKINGS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE RATES OF ABATEMENT FOR THE ESTABLISHMENT OF PRODUCTION QUOTAS FOR THE THIRD QUARTER OF 1982 SHALL BE AS FOLLOWS : - CATEGORY IA : 37 , - CATEGORY IB : 38 , - CATEGORY IC : 13 , - CATEGORY ID : + 31 , - CATEGORY IV : 40 , - CATEGORY V : 47 , - CATEGORY VI : 38 . THE RATES OF ABATEMENT FOR THE ESTABLISHMENT OF THE PART OF THE PRODUCTION QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET SHALL BE AS FOLLOWS : - CATEGORY IA : 33 , - CATEGORY IB : 33 , - CATEGORY IC : 15 , - CATEGORY ID : + 35 , - CATEGORY IV : 40 , - CATEGORY V : 50 , - CATEGORY VI : 40 . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 30 JUNE 1982 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT